                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  JOHN S. VANDERBOL III, and                       §
  ERICA QUINN,                                     §
                                                   §
          Plaintiffs,                              §
                                                   § Civil Action No.: 4:19-cv-119-SDJ-KPJ
  v.                                               §
                                                   §
  STATE FARM MUTUAL AUTO INS.                      §
  CO.,
                                                   §
  et al.,                                          §
                                                   §
          Defendants.


                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On January 13, 2020, the Magistrate Judge entered proposed findings of fact and recommendations

(Dkt. #119) that Defendant State Farm Lloyds be stricken from Plaintiffs John S. Vanderbol III,

and Erica Quinn’s (“Plaintiffs”) Third Amended Complaint (Dkt. #99).

       Having received the Report of the United States Magistrate Judge, and no timely objections

being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

       IT IS THEREFORE ORDERED that Plaintiffs shall refile their Third Amended

Complaint without any reference to State Farm Lloyds as a defendant in this case by February

11, 2020. Plaintiffs shall not make any other changes or additions to the Third Amended

Complaint.
       IT IS FURTHER ORDERED that the Clerk of Court shall remove State Farm Lloyds

from the case.

         So ORDERED and SIGNED this 31st day of January, 2020.




                                                 ____________________________________
                                                 SEAN D. JORDAN
                                                 UNITED STATES DISTRICT JUDGE




                                         2
